     Case 2:20-cv-02535-CAS-SP Document 6 Filed 07/20/20 Page 1 of 1 Page ID #:30



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    VINCENT PRICE McCOWAN,             ) Case No. CV 20-2535-CAS (SP)
                                         )
12                        Petitioner,    )
                                         )
13                 v.                    )           JUDGMENT
                                         )
14    TOMLINSON, et al.,                 )
                                         )
15                        Respondents.   )
                                         )
16
17        Pursuant to the Memorandum and Order Dismissing Petition,
18        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
19 dismissed without prejudice.
20
21 Dated: July 20, 2020
22
                                          __________________________________
23
                                          HONORABLE CHRISTINA A. SNYDER
24                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
